DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
Applicant’s preliminary amendment filed on October 1, 2019 is acknowledged. Claim 2 is canceled.  Claims 1 and 3-9 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "each of sub-wells" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to introduce the sub-wells in the body of the claim and then change it to be “each of a plurality of sub-wells.”
All subsequent dependent claims 3-9 are rejected for their dependencies on rejected base claim 1.
Claim 4 recites “a narrowed portion that reduces a width of the sub-well set is formed in the sub-well set” in lines 1-2.  It is unclear where the narrowed portion is located at the sub-well set, how to define the width of the sub-well set, or how a “narrowed portion” reduces a width.
Claim 5 recites “an electrode (deemed to be electrode #1) of a first electrode pair that is any of the plurality of electrode pairs and an electrode (deemed to be electrode #2) of a second electrode pair that is any of the plurality of electrode pairs and different from the first electrode pair are commonly used” in lines 1-4.  It is unclear whether electrode #1 and electrode #2 are the same electrode, for example, electrode 36 in Fig. 7 or “commonly used” in other ways.
Claim 9 recites “different from the first object trapping device” in line 5.  It is unclear whether the second object trapping device is structurally different from the first object trapping device or the second object trapping device are different regarding to their intended use, i.e., trapping different objects.  Since claim 9 claims the first object trapping device is according to claim 1, and the second object trapping device is also according to claim 1, it appears that they are not structurally different, but only different regarding to their intended use.  For the purpose of compact prosecution, claim 12 is examined as the first object trapping device and the second object trapping device are 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (S. H. Kim, Efficient analysis of a small number of cancer cells at the single-cell level using an electroactive double-wall array, Lab Chip, 2016 (16), page 2440-49).
Regarding claim 1, Kim teaches an object trapping device ([Abstract] lines 4-5: an advanced electroactive double-well array (EdWA) for on-chip analysis) comprising: 
a well (Fig. 2A sectional view: the reaction-well is deemed to be the well); and 
an electrode pair group (Fig. 2A top view: showing a group of electrode pair in each reaction well) that is arranged in a bottom part of the well (Fig. 2A: indicating the electrode pairs arranged in a bottom part of the well, i.e., below the trap well in the 
each of the plurality of electrode pairs in the electrode pair group is applied with an individual (Fig. 1: indicating each electrode pair is individually addressed by a voltage source) AC voltage and traps an object by dielectrophoresis generated in accordance with the AC voltage that is applied (page 2445, Col. 1, para. 2, lines 8-11: the cells were trapped in the trap-well using a positive DEP by applying a sinusoidal electric potential to the electrodes), and 
each of sub-wells is arranged above a corresponding one of the plurality of electrode pairs (Fig. 2A: the trap-well is deemed to be a sub-well and is arranged above a corresponding electrode pair of the plurality of electrode pairs).

Regarding claim 3, Kim teaches at least two of the sub-wells are coupled to each other and form a sub-well set (Fig. 2A: indicating the trap-wells are fluidically coupled, i.e., connected to each other forming a sub-well set as shown in Fig. 2B).

Regarding claim 5, Kim teaches an electrode of a first electrode pair that is any of the plurality of electrode pairs (Fig. 2A top view: the left electrode of the electrode pair in the reaction well at the first row and first column row is deemed to be the electrode #1) and an electrode of a second electrode pair that is any of the plurality of electrode pairs and different from the first electrode pair (Fig. 2A top view: the left electrode of the electrode pair in the reaction well at the first row and second column row is deemed to be electrode #2; here the electrode pair in the reaction well at the first row and first 

Regarding claim 7, Kim teaches at least one of the plurality of electrode pairs is able to generate an electric field to disrupt a cell membrane (Fig. 2B; page 2442, Col. 1, para. 2, lines 4-5: electrodes were pattered to induce electrostatic forces, including dielectrophoresis (DEP) and electroporation (EP); Fig. 2 title, line 5: the trapped single cells were lysed using EP; page 2445, Col. 2, para. 3, lines 13-15: the trapped cells were lysed by applying a series of bipolar pulses, Vpp = 100V and 𝑓 = 100 KHz).
Further, the designation “at least one of the plurality of electrode pairs is able to generate an electric field to disrupt a cell membrane” is deemed to be a functional limitation with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Kim is identical to the presently claimed structure and would therefore would be capable of performing the use of generating an electric field to disrupt a cell membrane as recited in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pamula (U.S. Patent Pub. 2007/0243634).
Regarding claim 6, Kim discloses all limitations of claim 1 as applied to claim 1.  Kim further disclose the device was placed on a x-y translational stage located on an inverted microscope, and cells trapped in the device were monitored with a digital CCD camera installed on the microscope (page 2444, Col. 1, para. 1, lines 1-5).  In other word, the digital CCD is arranged below the electrode pair group of the device.
Kim does not explicitly disclose a photodiode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim by replacing the digital CCD camera in the inverted microscope with the photodiode as taught by Pamula because the photodiode is an alternative tool to the CCD camera (Pamula, [0168] lines 5-8) for monitoring the trapped cells.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  Further, the combined device of Kim and Pamula would necessarily result in the photodiode being arranged below the electrode pair group.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stakenborg (EP 2428560).
Regarding Claim 8, Kim discloses all limitations of claim 1 as applied to claim 1.  Kim does not explicitly disclose the object trapping device further comprising a cell disrupting electrode that generates an electric field to disrupt a cell membrane.
However, Stakenborg teaches a device (Fig. 4: 10; Fig. 5A) with integrated electrodes (Fig. 4: 3) allowing multiparametric cell isolation ([0061] lines 1-2), including sieving, impedance measurement, counting, actuation and/or lysis ([0068] lines 1-2).  A cell is normally trapped in a hole 2 (Fig. 3B, 4-5), but the additional DEP force enhances the effectiveness, specificity and efficiency of cell isolation ([0061] lines 3-5).  In other word, electrodes 3 can be used for sieving (capturing), EIS measurement, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim by incorporating a different cell disrupting electrode as taught by Stakenborg because using a different cell disrupting electrode from the DEP electrodes is an alternative to the shared electrodes for being disrupting electrode and the DEP electrodes ([0075] lines 2-3).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 9, Kim teaches an object trapping unit ([Abstract] lines 4-5: an advanced electroactive double-well array (EdWA) for on-chip analysis) comprising: 
a first object rapping device (the advanced electroactive double-well array EdWA) that is the object trapping device according to claim 1, comprising:
a well (Fig. 2A sectional view: the reaction-well is deemed to be the well); and 
an electrode pair group (Fig. 2A top view: showing a group of electrode pair in each reaction well) that is arranged in a bottom part of the well (Fig. 2A: indicating the electrode pairs arranged in a bottom part of the well, i.e., below the trap well in the sectional view) and includes a plurality of electrode pairs (Fig. 2A top view: all electrode pairs constitute the plurality of electrode pairs), wherein 

each of sub-wells is arranged above a corresponding one of the plurality of electrode pairs (Fig. 2A: indicating a trap-well that is deemed to be a sub-well is arranged above a corresponding electrode pair of the plurality of electrode pairs).
Kim does not explicitly a second a second object trapping device according to claim 1 and is different from the first object trapping device, wherein the second object trapping device traps a substance, which is not trapped by the first object trapping device, as the object.
However, since Kim teaches an object trapping device according to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim by incorporating another object trapping device the same as the object trapping device because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B).  The designation of the second object trapping device being “different from the first object trapping device, wherein the second object trapping device traps a substance, which is not trapped by the first object trapping device, as the object” is deemed to be functional limitation with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795               

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795